—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 30, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he was suspended from his employment due to misconduct.
Claimant was employed as a caseworker until he was suspended without pay as a result of two incidents in which he engaged in insubordinate behavior. In our view, substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant was disqualified from receiving benefits because his suspension was due to misconduct and charged him with a recoverable overpayment of benefits. It is well settled that “[t]he use of vulgar language and disrespectful conduct toward supervisors [can] constitute [] disqualifying misconduct” (Matter of Stagno [Sweeney], 239 AD2d 766, 767). The credibility issues presented by the conflicting testimony were within the province of the Board to resolve against claimant (see, Matter of Nicotra [BryLin Hosps. — Commissioner of Labor], 249 AD2d 863). The remaining arguments raised by claimant have been examined and found to be unpersuasive.
Cardona, P. J., Mercure, Yesawich Jr., Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.